Citation Nr: 1046065	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral ear 
disability. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for skin cancer on the left 
face and left arm also claimed as due to herbicide exposure.  

5.  Entitlement to an effective date earlier than August 15, 2008 
for the grant of service connection for rectal incontinence 
(claimed as irritable bowel syndrome).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1953 to January 
1956, March 1960 to February 1963, February 1963 to February 
1969, February 1969 to October 1969 and from October 1969 to 
March 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California and an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  Jurisdiction rests with the Reno, Nevada RO.  

On the claims for entitlement to service connection, the 
appellant testified before the undersigned Veterans Law Judge in 
September 2009.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hypertension 
and entitlement to an effective date earlier than August 15, 2008 
for the grant of service connection for rectal incontinence 
(claimed as irritable bowel syndrome) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disability was not manifest during service, arthritis 
was not manifest within a year of discharge, and is not 
attributable to service.

2.  A bilateral ear disability is not shown by the record.  

3.  A skin disability is not shown by the record.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral ear disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.  A skin disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
March 2006.  Furthermore, the record reflects that during the 
hearing in September 2009, the Veterans Law Judge informed the 
appellant of alternative means of evidence and suggested that he 
obtain additional evidence.  The Veterans Law Judge informed the 
appellant that he would hold the file open for 30 days to give 
him a chance to do so.  The actions of the Veterans Law Judge 
supplement VCAA and comply with 38 C.F.R. § 3.103 (2010).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

We note that an adequate examination has been conducted.  The 
Board acknowledges that an opinion was not rendered regarding the 
etiology of the appellant's claimed disabilities.  However, we 
note there is no showing of a bilateral ear and/or a skin 
disability.  Furthermore, as will be explained below, there is 
also no persuasive evidence that the appellant's back disability 
is related to service.  In reaching this conclusion, the 
appellant's own lay statements were considered, but as will be 
explained in the body of this decision, such statements do not 
credibly establish the presence of an ear and/or skin disability 
or a nexus between his back disability to service.  For these 
reasons, the evidence does not indicate that the appellant's back 
disability is attributable to service and/or that a bilateral ear 
or skin disability exists yet alone may be related to active 
service such as to require another examination, even under the 
low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that it has been noted that some of the 
appellant's service treatment records were determined to be 
unavailable.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Because of the missing records, the analysis below has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such as arthritis, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service." 
38 U.S.C.A. § 1116(f). VA regulations define that "service in the 
Republic of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam." 38 C.F.R. § 
3.307(a) (6) (iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2010) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
hairy cell leukemia and other chronic B-cell leukemias; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Parkinson's disease; and ischemic heart disease.  
38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 
defines ischemic heart disease as not including hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations 
which became effective August 31, 2010.  These changes are 
applicable to claims received by VA on or after August 31, 2010 
and to claims pending before VA on that date.  As the Veteran's 
claim was pending on August 31, 2010, the changes are applicable 
to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2010).

Additionally, certain chronic diseases, such as tumors, 
malignant, or of the brain or spinal cord or peripheral nerves, 
may be service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Analysis

Low Back

The appellant has appealed the denial of service connection for a 
low back disability.  After review of the record, the Board finds 
against the appellant's claim.  

The appellant had active service from January 1953 to January 
1956, March 1960 to February 1963, February 1963 to February 
1969, February 1969 to October 1969 and from October 1969 to 
March 1977.  During his first period of active service, his 
January 1956 separation examination revealed a normal spine and 
other musculoskeletal system.  While inactive, in July 1957 the 
appellant was involved in a stock car accident in which the car 
rolled over four times.  The February 1960 reenlistment 
examination revealed a normal spine and other musculoskeletal 
system.  The February 1969 examination revealed a normal spine 
and other musculoskeletal system.  At that time, he denied a 
history of having or ever having back trouble of any kind.  

Lower backaches were reported in September 1997.  An impression 
of degenerative changes in the lumbar spine at L4-5 level was 
given in October 2002.  

In November 2005, the appellant filed a claim for compensation 
for a low back injury.  In April 2007, the appellant stated that 
his back injury resulted from an accident in 1960.  He stated 
that he was hospitalized for three days.  

In his September 2009 hearing, the appellant related that his low 
back injury was the result of the car accident that occurred in 
1961 or 1962.  He recalled that the car was hit by a bus and that 
he was thrown up against a pole or a tree.  He stated that his 
back has bothered him since the accident but that he did not seek 
treatment for it shortly after service.  He first sought 
treatment for the back around 1973.  

The appellant was afforded a VA compensation and pension 
examination in December 2009.  Examination of the spine revealed 
no intervertebral disc syndrome or any other spine and disc 
disease symptom.  Muscle strength was 5/5 throughout all 
extremities.  Spinal examination was within normal limits.  There 
were no objective joint abnormalities and/or evidence of 
inflammatory arthritis.  Active range of motion of all joints was 
within normal limits.  The results of motor, sensory and reflex 
examinations were within normal limits.  

Based on the evidence presented, the Board finds against the 
appellant's claim.  
In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim).  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.  See Buchanan, supra.  

Here, we find that the appellant is competent to report back pain 
and the circumstances surrounding such.  However, as explained 
below, we find the appellant's assertions that his disability is 
related to service is not credible and that the more probative 
evidence is against the claim.  

To the extent that the appellant attributes his low back 
disability to service, the Board finds that his assertions are 
not credible.  In this regard, we find that such are inconsistent 
with other (lay and medical) evidence of record.  We note that 
the appellant has reported involvement in a car accident in 1961 
or 1962 and that he has had back problems since that time.  
However, in the January 1969 examination he denied a history of 
having or ever having back trouble of any kind and his spinal 
examination was normal.  

Furthermore, the appellant reported treatment for his back around 
1973.  However, when asked when he first sought treatment for his 
back after service, the appellant replied that he did not think 
that he sought any treatment.  Post-service evidence does not 
reflect complaints or treatment related to the back following 
active service until years thereafter.  In fact, it is shown that 
backaches were not reported until 1997.  The Board emphasizes the 
multi-year gap between discharge from active duty service (1977) 
and initial reported symptoms related to the back in 
approximately 1997 (a 20 year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  We also note that this gap 
is consistent with the normal spine examinations during service 
and his denial of pertinent pathology at that time.  We also note 
that arthritis is not shown within a year of discharge.  

We have considered the appellant's statements regarding onset and 
continuity of his symptoms, but find that his reports are 
outweighed by other evidence of record.  We find that the 
appellant's assertions that an in service accident caused his 
current low back disability is not credible when weighed against 
the other evidence of record, including his own statements.  See 
Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether competent evidence supports a finding 
of service incurrence and continuity of symptomatology sufficient 
to establish service connection).  In this regard, we find that 
his current recollections and statements made in connection with 
a claim for VA compensation benefits to be of lesser probative 
value than his more contemporaneous in-service history, the 
normal findings during service and his denial of pertinent 
pathology at that time. 

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has a low back 
disability the disability is not attributable to service.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




Bilateral Ear and Skin

The appellant has appealed the denial of service connection for a 
bilateral ear disability and a skin disability also claimed as 
due to herbicide exposure.  

Examinations in January 1956, February 1960 and February 1969 
revealed normal ears and skin.  The appellant denied skin 
diseases in February 1969.  He also denied hearing loss, ear 
trouble and running ears at that time.  

Skin, tanned with few actinsic keratotic lesions of forearms was 
noted in September 1994.  In October 1994, a lump on left arm was 
noted.  Skin spots, hard lumps left testicle of a three week 
duration was noted in June 1995  There was also a notation of 
skin lesions forearm/leg appears actinsic.  In October 1996, the 
appellant was seen for complaints of spots on left jaw for years.  
It was noted that the appellant had skin cancer removed from the 
left mid jaw a year ago.  Examination revealed a skin type II 
with marked widespread solar elastosis face, neck, trunk and 
upper extremities.  In December 1996, he complained of rash on 
his back of a week duration.  

A history of non-melanoma skin cancer was noted in August 1998.  
The appellant reported multiple scaly spots, particularly on the 
left arm and face.  

The skin was reported unremarkable in January 2000.  In October 
2000, solar keratosis was diagnosed.  A pre-operative diagnosis 
of actinic keratosis/squamos cell carcinoma was also diagnosed.  
Solar keratosis of the left neck was diagnosed in December 2002.  
In an October 2002 skin cancer check up examination, it was noted 
that the appellant had severe sun damaged skin generally.  

In September 2000, the appellant reported intermittent left ear 
pain for the last three months with neck pain.  Left ear pain and 
cephalgia were diagnosed.  It was noted that the etiology of the 
ear pain was not evident but that the appellant had other 
neurological symptoms such as intermittent episodes of vertigo 
and now headaches associated with the ear pain.  Ears "ok" was 
reported in December 2004.  Otitis media was diagnosed in August 
2005.  Left ear pain, questionable etiology was noted in 
September 2005.  

Examination in April 2007 revealed the skin was normal without 
rash or jaundice.  

In his September 2009 hearing, the appellant related that he had 
something on his skin when he was in Hawaii but they never 
determined what it was.  He related that he believed that his 
skin cancer was due to service because he was exposed to a lot of 
sun in service including his six years in Hawaii, year in Vietnam 
and year in Thailand.  He related that he had skin cancer all 
over and that he goes for treatment every three to four months.  
He also reported that his left ear has ached since 1965 and that 
it comes and goes.  He related that they checked his ears before 
and after service and found nothing.  

The appellant was afforded a VA compensation and pension 
examination in December 2009.  Examination revealed no skin 
abnormality.  There were no noted limitations of activity/motion 
due to scarring/skin lesions.  Examination of the ears showed 
normal pinna and external canal, and tympanic membrane for both 
ears.  Hearing for both ears was grossly normal and both ears 
were absent for discharge.  

In light of the evidence presented, the Board finds that service 
connection for a bilateral ear and skin disability is not 
warranted.  In this regard, the Board notes that for veterans, 
basic entitlement to disability compensation derives from two 
statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability resulting 
from personal injury suffered of disease contracted in the line 
of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order 
for a veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove the existence of a 
disability, and one that has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). 

Here, there is no persuasive evidence that the appellant has a 
bilateral ear and/or skin disability.  At most, the appellant has 
reported earaches and a history of skin cancer which he believed 
is attributable to service.  However, examination in April 2007 
revealed the skin was normal.  Examination in December 2009 
revealed no skin abnormality and noted no limitations of 
activity/motion due to scarring/skin lesions.  Furthermore, 
examination of the ears showed normal pinna and external canal, 
and tympanic membrane for both ears.  Hearing for both ears was 
grossly normal and both ears were absent for discharge.  The 
above examinations show normal findings for the skin and ears.  

The Board has considered that the appellant is competent to 
report symptoms such as earaches and skin problems.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, the Board notes that the 
appellant has not identified or produced any evidence, medical or 
otherwise, that would tend to show current disease or injury.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the appellant's claim of a skin disability due to 
herbicide exposure, the Board notes that service connection may 
be presumed for specific residuals of herbicide exposure by the 
showing of two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam Era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Here, personnel records show that the Veteran served in Vietnam 
during the Vietnam Era.  As such, it is presumed that he was 
exposed to herbicides during service.

However, we note that there is no showing that the appellant has 
a skin disability much less a skin disability subject to 
presumptive service connection.  As noted, examinations of the 
skin in April 2007 and December 2009 revealed normal skin 
findings.  Accordingly, there is no showing of a skin disability 
and therefore presumptive service connection on the basis of 
Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  In the absence of proof of a disability, 
there can be no valid claim regardless of the theory of 
entitlement.

The preponderance of the evidence is against the claims for 
service connection.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the veteran 
the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral ear disability is denied.  

Service connection for skin cancer on the left face and left arm 
also claimed as due to herbicide exposure is denied.  


REMAND

The appellant has appealed the denial of service connection for 
hypertension.  Examinations in January 1956, February 1960 and 
February 1969 revealed normal heart and vascular system.  His 
blood pressure in February 1960 was 120/70 sitting.  He denied 
high or low blood pressure in February 1969.  At that time, his 
blood pressure read 138/88 sitting, 134/84 recurrent and 136/84 
standing.  

In November 2005, the appellant filed a claim for compensation 
for high blood pressure.  In a statement received in April 2007, 
P.W.J. indicated that the appellant was treated for hypertension 
while on active duty and when he retired.  

In his September 2009 hearing, the appellant reported having 
hypertension in service and that he had it now.  He reported that 
he had elevated blood pressure readings in service and that he 
started being treated for hypertension sometime in 1977.  The 
appellant was afforded a VA compensation and pension examination 
in December 2009.  During this examination, hypertension onset 
1970 was noted.  The appellant reported that he developed 
hypertension while in service but did not start medication until 
the late 1970s or 1980s.  It was noted that the appellant was on 
continuous medication for heart disease or hypertension, and that 
the injury or disease did not occur before active service but did 
so during active service.  

VA has a specific regulation for determining the presence of 
hypertension.  Here, the evidence shows that the appellant may 
have been pre-hypertensive during service.  We also note that he 
is currently diagnosed with hypertension.  The Board is of the 
opinion that a VA compensation and pension opinion is necessary 
before this issue can be decided.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  To ensure that VA has met 
its duty to assist the claimant in developing the facts pertinent 
to his claim and to ensure full compliance with due process 
requirements, a remand is necessary.

The appellant has also appealed the denial of an effective date 
earlier than August 15, 2008 for the grant of service connection 
for rectal incontinence (claimed as irritable bowel syndrome).  
In his July 2010 VA Form 9, the appellant related that he wished 
to appear for a BVA Hearing at a local VA office.  In light of 
the appellant's request for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

1.	 Obtain a VA etiology opinion on the issue 
of entitlement to service connection for 
hypertension.  The opinion should discuss 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present hypertension is 
attributable to service.  The examiner 
should review the claims the folder 
including the in service blood pressure 
readings.  A discussion of the complete 
rationale for all opinions expressed 
should be included in the examination 
report.

2.	The appellant is to be scheduled for a 
travel board hearing for his claim for an 
effective date earlier than August 15, 
2008 for service connection for rectal 
incontinence.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


